Exhibit 10.1
SETTLEMENT AGREEMENT/RELEASE
     This Settlement Agreement/Release (this “Release”) is made this 11th day of
February, 2009 between F.N.B. Corporation (“F.N.B. Corp.”) and Robert V. New,
Jr. (the “Executive”) (hereinafter collectively referred to as the “Parties”).
     WHEREAS, F.N.B. Corp. and the Executive are parties to an employment
agreement dated October 10, 2007 (the “Employment Agreement”) and as
supplemented by a Capital Purchase Program Agreement and Waiver dated as of
January 9, 2009;
     WHEREAS, on February 5, 2009, the Executive notified F.N.B. Corp., after
consultation with F.N.B. Corp., that the Executive wished to resign, by this
Agreement, all of his positions with F.N.B. Corp. and First National Bank of
Pennsylvania (the “Bank” and, collectively with F.N.B. Corp., the “Employer”)
provided an appropriate severance agreement/release could be negotiated;
     WHEREAS, for the best interests of the Employer and the Executive, the
Executive and the Employer wish to agree on matters relating to the Executive’s
resignation of all of his positions with the Employer and all of the
subsidiaries and affiliates of F.N.B. Corp. and the Bank on the terms set forth
in this Release and in the Employment Agreement; and
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, and intending to be legally bound hereby, the Executive
and the Employer agree as follows:
     Section 1: Resignation from Employment.
          (a) Resignation. As of 5:00 p.m. on the date of this Agreement as set
forth above, the Executive hereby resigns all of his positions, job duties and
responsibilities with F.N.B. Corp., the Bank and all of the subsidiaries of
F.N.B. Corp. and the Bank and shall have no further job duties or
responsibilities on behalf of the Employer or any of its affiliates,
predecessors, successors or assigns. As of 5:00 p.m. on the date of this
Agreement, the Executive and the Employer agree that the Employment Agreement is
hereby terminated. This resignation is not a result of any disagreement Mr. New
had about the operations, policies or practices of F.N.B. Corporation or any of
its subsidiaries or affiliates, nor is this resignation the result of any
disagreement that F.N.B Corp. had about the operations, policies or practices of
Mr. New. The resignation is the product of an agreement by the parties hereto as
each Party has decided to take different directions in the future.

-1-



--------------------------------------------------------------------------------



 



          (b) Consideration. As long as the Executive remains in compliance with
the terms and conditions of this Release, then the Employer shall provide the
consideration described in Section 2 to the Executive.
          (c) Notice. To the extent that Employer alleges that Executive is not
in compliance with any provision of this Agreement then, in that event, the
Employer shall give written notice of the non-compliance to Executive and his
counsel, via fax, email and certified mail, specifying the event on
non-compliance and the manner pursuant to which Executive may cure said
non-compliance. Such notice shall give Executive no less than thirty (30) days
to cure such non-compliance or such greater period as may be reasonably required
under the facts presented. Any such notice shall be sent as follows:
Robert V. New, Jr.
bnewjr@hotmail.com
Eric Lipper
Hirsch & Westheimer, P.C.
700 Louisiana Street, 25th Floor
Houston, Texas 77002
(713) 223-9319 FAX
(713) 220-9181 TEL
elipper@hirschwest.com
     Section 2: Payments and Benefits to the Executive.
          (a) Severance Payments. F.N.B. Corp. shall pay to the Executive his
Base Salary at the annual rate of $660,000 over a period of 18 months (an
aggregate amount of $990,000 (the “Aggregate Amount”)) in accordance with the
Employer’s normal payroll practices as in effect from time to time. It is the
intent of all parties hereto that in the event any subsequent legislation
affects the payment hereunder the annual amount payable will be reduced to the
amount necessary to comply with such legislation provided that the Aggregate
Amount will be paid in full in the shortest period possible. This obligation
survives the death of the Executive and shall continue to be payable to his
estate in the event Mr. New is deceased in advance of the full payment of the
Aggregate Amount.
          (b) Waiver of Return of Reimbursement. F.N.B. Corp. hereby waives all
rights it has under Section 5 of the Employment Agreement for the repayment by
the Executive of one-half of the Relocation Costs (as defined in the Employment
Agreement).
          (c) COBRA. F.N.B. Corp. will reimburse the Executive for a period of
18 months for his COBRA costs less the amount of the Executive’s required
contribution, which is $269 per month. F.N.B. Corp. agrees that the Executive’s
required contribution hereunder will remain consistent with the required
contribution of any other executives of F.N.B. Corp.

-2-



--------------------------------------------------------------------------------



 



          (d) Residence. F.N.B. Corp. agrees to purchase the Executive’s
residence located at 2165 Oak Haven Court, Hermitage, PA 16148 for the purchase
price of $748,000. Each of F.N.B. Corp. and the Executive agree pay 50% of the
real estate transfer taxes in connection with such purchase. F.N.B. Corp. agrees
to lease the residence to the Executive for a period of two months, with an
option exercisable by the Executive for one additional month, at rental rate of
$1,000 per month, with all utility service costs to be paid by the Executive.
The Executive agrees that, during the lease period, F.N.B. Corp. may list the
residence for sale with a real estate broker of its choice and the Executive
will make the residence available for showing to potential buyers at reasonable
times from time to time by appointment. F.N.B. Corp. and its agent agree that no
photography will be used to depict the interior spaces of the residence while
Mr. New occupies said residence, and neither F.N.B. Corp. nor its agent will
allow any prospective purchasers to photograph the inside spaces of the
residence during Mr. New’s occupancy without the express written permission of
Mr. New.
          (e) Other Earned Compensation. F.N.B. Corp. shall reimburse the
Executive for all bona-fide business-related expenses incurred by the Executive
prior to the date of his resignation, and for which he has submitted appropriate
and necessary receipts or other documentation as may be required by the
Employer, in accordance with the prevailing practices and policies of the
Employer, less any and all amounts owed to the Employer for personal expenses.
The Executive acknowledges that, other than the foregoing payments described in
this Section 2, he has received payment in full for all of the compensation,
wages, benefits and payments of any kind otherwise due him from the Employer,
including compensation, bonuses, commissions, lost wages, severance, expense
reimbursements, payments to benefit plans, accrued but unused vacation and
personal or sick time as provided in the Employment Agreement or otherwise.
          (f) Consideration and Value. The parties acknowledge that
consideration described in Sections 2 (a) and (b) represent amounts and terms in
addition to anything of value to which the Executive is otherwise entitled and
represent good, valuable, and sufficient consideration for the mutual promises
and duties set forth in this Release.
     Section 3: Release.
          (a) Complete Release by the Executive. For and in consideration of the
payments and promises contemplated by Section 2 of this Release and for other
good and valuable consideration as more fully described herein, the receipt and
adequacy of which is hereby acknowledged, the Executive hereby irrevocably and
unconditionally releases, waives and forever discharges all Claims described in
Section 3(a)(i) that he may now have against the Released Parties listed in
Section 3(d) up to the date of this Release. However, the Executive does not
release his right to enforce this Release and his right, if any, to elect the
continuation of health insurance coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). The Executive acknowledges that he will not
be entitled to

-3-



--------------------------------------------------------------------------------



 



receive the monies and benefits payable under Section 2 unless he signs, and
does not revoke, this Release, and complies with the terms of this Release.
               (i) Claims Released. Subject only to the exception set forth in
Section 3(a), the Executive hereby releases all known and unknown claims,
promises, causes of action, or similar rights of any type that the Executive
presently may have (“Claims”) with respect to any and all of the Released
Parties listed in Section 3(a)(iii). These Claims include, but are not limited
to, any and all Claims that in any way relate to: (i) the Executive’s employment
with the Employer, or the resignation of that employment, such as Claims for
compensation, bonuses, vested or unvested stock options, commissions, lost
wages, unpaid business expenses or unused accrued vacation or sick pay; (ii) any
Claims or rights the Executive may have to severance or similar benefits or
(iii) any Claims to attorneys’ fees, costs, or other indemnities. The Executive
understands that the Claims he is releasing might arise under many different
laws, including but not limited to the following:
                    (A) Antidiscrimination statutes, such as Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866 (42 U.S.C. 1981), the
Executive Order 11246, which prohibit discrimination based on race, color,
national origin, religion, or sex; the Americans with Disabilities Act and
Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination against the disabled; the Age Discrimination in Employment Act
(ADEA), which prohibits discrimination based on age; the federal Equal Pay Act,
any state Fair Employment Practices Act, the Equal Pay Act, any state Equal
Opportunity for Persons with Disabilities Code, any state Age Discrimination Act
and any and all other federal, state or local laws, rules, regulations,
constitutions, ordinances or public policies, whether known or unknown,
prohibiting employment discrimination;
                    (B) Employment statutes, such as the WARN Act, which
requires that advance notice be given of certain workforce reductions; the
Executive Retirement Income Security Act of 1974 (ERISA) which, among other
things, protects employee benefits; the Fair Labor Standards Act of 1938, which
regulates wage and hour matters; the National Labor Relations Act, which
protects forms of concerted activity; the Family and Medical Leave Act of 1993,
which requires employers to provide leaves of absence under certain
circumstances; any state Minimum Wage Law and other wage laws, and any and all
other federal, state or local laws, rules, regulations, constitutions,
ordinances or public policies, whether known or unknown relating to employment
laws; and
                    (C) Other laws, such as federal, state, or local laws
restricting an employer’s right to terminate employees, or otherwise regulating
employment; any federal, state, or local law enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith; any other federal, state, or local laws providing recourse for
alleged wrongful discharge, physical or personal injury, emotional distress,
assault, battery, false imprisonment, fraud, negligent misrepresentation,
defamation, and similar or related claims.

-4-



--------------------------------------------------------------------------------



 



               The laws referred to in this subsection 3(a)(v) include statutes,
regulations, other administrative guidance and common law doctrines.
               (ii) Unknown Claims. The Executive understands that he is
releasing Claims that he may not know about, and that is his intent. The
Executive expressly waives all rights he might have under any law that is
intended to prevent unknown claims from being released. The Executive
understands the significance of doing so.
               (iii) Released Parties. The “Released Parties” or “Releasees” are
the Employer, all related companies, partnerships, joint ventures, parents,
subsidiaries, affiliates, predecessors and successors including, but not limited
to Regency Finance Company, First National Insurance Agency, LLC, First National
Trust Company, First National Investment Services Company, LLC, and F.N.B.
Investment Advisors, Inc., and with respect to each such entity, all of its
affiliates, predecessors, successors, assigns, past and present partners,
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit plans or programs and the
trustees, administrators, fiduciaries, and insurers of such plans or programs,
and any other persons acting by, through, under, or in concert with any of the
persons or entities listed in this subsection.
          (b) Complete Release by the Employer. In consideration of the promises
by the Executive contemplated by Section 1 of this Release and for other good
and valuable consideration as more fully described herein, the Employer hereby
irrevocably and unconditionally releases, waives and forever discharges the
Executive from known and unknown claims, promises, causes of action or similar
rights of any type that the Employer may have against the Executive. It is
intended that this Release shall be construed to be the broadest release
available under both Pennsylvania and federal laws interpreting said release.
          (c) Indemnity. To the extent that any litigation is filed against any
of Mr. New, arising out of , or related to, this Agreement or his employment
with Employer and/or any and all related companies, partnerships, joint
ventures, parents, subsidiaries, affiliates, predecessors and successors
including, but not limited to Regency Finance Company, First National Insurance
Agency, LLC, First National Trust Company, First National Investment Services
Company, LLC, and F.N.B. Investment Advisors, Inc., and with respect to each
such entity, all of its affiliates, predecessors, successors, assigns, past and
present partners, employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit plans or
programs and the trustees, administrators, fiduciaries, and insurers of such
plans or programs, and any other persons acting by through, under, or in concert
with any of the persons or entities listed in this subsection for which Mr. New
is required to appear and give testimony, or otherwise defend himself, the
Released Parties shall fully indemnify Mr. New from any such matters. This
Indemnity shall include, but not be limited to, attorneys fees and expenses for
the counsel of his choice, damages that he may be required to pay, expert
witness fees, travel expenses and miscellaneous costs

-5-



--------------------------------------------------------------------------------



 



associated with any such defense. It is the intention of this indemnity to be
the broadest indemnity available under both Pennsylvania and federal laws.
     Section 4: The Executive’s Promises and Representations.
          (a) Employment Separation. The Executive promises never to knowingly
seek employment with the Employer or its affiliates. Nothing in this paragraph
shall impair Employer from rehiring Mr. New hereafter.
          (b) Ownership of Claims. The Executive affirms that he has not
assigned or transferred any Claim against the Employer or any of the Released
Parties, nor has he purported to do so.
          (c) Nonadmission of Liability. The Executive agrees that the payments
made and other consideration received pursuant to this Release are not to be
construed as an admission of legal liability by the Employer and that no person
or entity shall utilize this Release or the consideration received pursuant to
this Release as evidence of any admission of liability since the Employer
expressly denies liability. The Executive agrees not to assert that this Release
is an admission of guilt or wrongdoing and acknowledges that the Released
Parties do not believe or admit that any of them has done anything wrong.
Similarly, the Employer agrees that the terms of this Release are not to be
construed as an admission of legal liability by the Executive and that no person
or entity shall utilize this Release or the consideration received pursuant to
this Release as evidence of any admission of liability since the Executive
expressly denies liability. F.N.B. Corp. agrees not to assert that this Release
is an admission of guilt or wrongdoing and acknowledges that the Executive does
not believe or admit that he has done anything wrong.
          (d) Confidentiality of Terms of this Release. The Executive agrees not
to divulge or reveal at any time for any reason to any third party any of the
details or terms of this Release including, but not limited to, the amount of
any consideration paid or payable hereunder, with the exception that he may only
disclose the terms of this Release to his spouse, attorney, financial advisor,
heirs, or accountant; provided that the recipient of such information agrees to
abide by the terms of confidentiality in this Release or as is necessary to
comply with the law or governmental regulations. The Executive acknowledges that
the Employer is required to file this Release with the Securities and Exchange
Commission.
          (e) Return of Company Property. Contemporaneous with the signing of
this Agreement, the Executive affirms that he has returned to the Employer all
originals and copies of all files, memoranda, documents, records, credit cards;
keys, electronically or optically stored data, and any other property of the
Employer, the Employer’s clients or its affiliates in his possession, custody or
control including, but not limited to, the Employer’s records, office equipment,
such as computers and related equipment, telephones, pagers, etc.

-6-



--------------------------------------------------------------------------------



 



The Executive certifies that he has no property of the Employer, the Employer’s
clients or its affiliates in his possession or under his control.
          (f) Return of Personal Property. Contemporaneous with the signing, the
Employer affirms that it has returned to the Executive, all of his personal
property in its possession, custody or control including, but not limited to,
the Executive’s records, office equipment, personal photographs, office
decorations, etc. The Employer certifies that it has no property of the
Executive in its possession or under its control. Notwithstanding the foregoing,
it is understood that the Bank after hours on the date hereof will make
available the such personal property to the Executive.
          (g) No Disparagement. Both Parties agree to not, either directly or
indirectly, (i) criticize, denigrate, or disparage any other Party, its
(his) employees and/or its services, (ii) discredit or otherwise engage in any
act, not compelled by law, which may tend to bring disparagement, disrepute,
ridicule, or scorn upon any other Party, its (his) employees or its (his)
services or (iii) engage in any conduct that disparages, or is intended to
disparage, the reputation, good will or commercial interests of the other Party,
its (his) employees or its services.
          (h) Cooperation and Transition of Duties. The Executive agrees to
fully cooperate in the transition of his duties and responsibilities as directed
by the Employer including, but not limited to, being available to meet or speak
with the designated officers and/or managers of the Employer or its affiliates
during or after the end of his employment concerning the operations of the
Employer, the status of various projects, and the locations of any files,
documents or other property of the Employer, its clients or its affiliates. The
Executive agrees to fully cooperate with any such requests of the Employer to
participate in the preparation for, response to, prosecution of and/or defense
of any pending, actual or threatened litigation involving the Employer, its
clients, vendors and/or its affiliates. F.N.B. Corp. will reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive as
a result of such cooperation.
          (i) Press Release. The Employer agrees that it is appropriate, and
well deserved, to issue the Press Release attached hereto as Exhibit B.
     Section 5: Consideration of Release. Both Parties acknowledge that, before
signing this Release, (a) they have carefully read this Release; (b) they fully
understood it; (c) it is written in a manner that is understandable to both of
them; and (d) they are entering into it voluntarily.
     Section 6: Miscellaneous.
          (a) Entire Release. This Release is the entire agreement between the
Executive and the Employer. This Release may not be modified or canceled in any
manner

-7-



--------------------------------------------------------------------------------



 



except by a writing signed by both the Executive and an authorized officer of
the Employer. The Executive acknowledges that the Employer has made no promises,
assurances, or representations of any kind to the Executive other than those
explicitly contained in this Release.
          (b) Successors. This Release binds both Party’s heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.
          (c) Consideration Period. The Executive acknowledges that the Employer
has advised him to consult with an attorney prior to executing this Release. The
Executive also acknowledges that he has been given a period of at least 21 days
within which to consider the Release. In the event the Executive desires to
execute this Release prior to the end of this consideration period, he shall
also execute and provide to the Employer an endorsement as provided in
Exhibit A. For a period of seven days following the execution of this Release,
the Executive may revoke this Release, and this Release shall not become
effective or enforceable until the revocation period has expired (“Effective
Date”).
          (d) Severability. Should any clause of this Release be found to be in
violation of law, or ineffective or barred for any reason whatsoever, the
remainder of the Release shall be in full force and effect; provided, however,
that if any release, waiver or agreement set forth in this Release is declared
to be invalid, illegal or unenforceable in whole in or in part, the Employer
shall have the right to elect to consider its obligations under this Release to
be nullified and in such case, any payments or benefits that had been or were to
be afforded under this Release shall be returned to the Employer with interest.
Nothing in this paragraph, should any other provision of this agreement be so
declared, shall affect the obligation to pay money and benefits to Executive,
and no provision in this Agreement shall be interpreted to alter, impair or
diminish any obligation to pay the consideration specified in Section 2 (other
than as expressly set forth in Section 2). It is agreed by both Parties that the
Section 2 consideration is the essence of this Agreement and if the Section 2
consideration were somehow impaired (otherwise than as expressly set forth in
Section 2) that this Agreement should be void.
          (e) Interpretation and Governing Law. This Release shall be construed
as a whole according to its fair meaning. It shall not be construed strictly for
or against the Executive, the Employer, or any of the Released Parties. This
Release shall be governed by the statutes and common law of the Commonwealth of
Pennsylvania, excluding its choice of law statutes and common law.
          (f) Knowing and Voluntary. The Executive affirms that he has carefully
read the foregoing Release, that it is written in a manner that is
understandable to him, that he fully understands the meaning and intent of this
document, that he has signed the Release

-8-



--------------------------------------------------------------------------------



 



voluntarily and knowingly, and that he intends to be bound by the promises
contained in this Release for the aforesaid consideration.
          (g) Negotiation. All parties shall attempt in good faith to resolve
any controversy, claim or dispute or whatever nature between the Executive and
the Employer arising out of or related to this Agreement or the construction
interpretation, performance, breach, termination, enforceability or validity
hereof (herein a “Dispute”) promptly by negotiation between the Executive and
the Employer. Any Participant involved in the Dispute may give written notice
(herein the “Dispute Notice”) of the Dispute at any time. If the Dispute is not
resolved within thirty (30) days after delivery of Dispute Notice, any
Participant involved in the Dispute may initiate mediation as provided in the
following section below.
          (h) Mediation. If the Dispute is not resolved by negotiation, the
Executive and the Employer shall make a good faith attempt to settle the Dispute
by mediation. If the Executive and the Employer cannot agree on the rules and
procedures for the mediation then the Commercial Dispute Resolution Procedures
of the American Arbitration Association in effect on the date of this Agreement
(herein the “AAA Rules”) shall apply. If the Executive and the Employer cannot
agree on the selection of a mediator within sixty (60) days after delivery of
the Dispute Notice, the mediator will be selected pursuant to the AAA Rules.
Unless the Executive and the Employer otherwise agree, the mediator shall be a
neutral and impartial certified public accountant or lawyer with excellent
academic and professional credentials, who has actively practiced accounting or
law for at least fifteen (15) years, and who has both training and experience as
a mediator.
          (i) Fees. The Employer agrees to reimburse the Executive for the
reasonable fees and expenses of the Executive’s attorneys and for court and
related costs in any proceeding to enforce the provisions of this Agreement in
which the Executive had succeeded on the merits. The Executive agrees to
reimburse the Employer for the reasonable fees and expenses of the Employer’s
attorneys and for court and related costs in any proceeding to enforce the
provisions of this Agreement in which the Employer had succeeded on the merits.

-9-



--------------------------------------------------------------------------------



 



     TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.
     IN WITNESS WHEREOF and intending to be legally bound, the Executive and the
Employer have executed this Release on the dates indicated below:

                Date: February 11, 2009  /s/ Robert V. New, Jr.       Robert V.
New, Jr.            F.N.B. CORPORATION
    Date: February 11, 2009  By:   /s/ Stephen J. Gurgovits         Stephen J.
Gurgovits, Chairman of the Board          

-10-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
     I , Robert V. New, Jr., hereby acknowledge that I was given 21 days to
consider the foregoing Release and voluntarily chose to sign the Release prior
to the expiration of the 21-day period.
     I declare under penalty of perjury under the laws of the Commonwealth of
Pennsylvania that the foregoing is true and correct.
     EXECUTED this 11th day of February, 2009 at Hermitage, Pennsylvania.

                  /s/ Robert V. New, Jr.       Robert V. New, Jr.           

 